DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. U.S. 8,919,026. Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. U.S. 9,435,609. Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamilton (US 2011/0061285) in view of Otteman (US 6,351,907).	
Regarding claim 1, Hamilton discloses a rifle scope 10 comprising: a scope body 38 (see Fig. 1); a movable optical element 128 (see Fig. 8) defining an optical axis 44 (see Fig. 1) connected to the scope body 38 (see Fig. 8); a turret 12 having a screw 36 defining a screw axis 46 and operably connected to the optical element 126 for adjusting the optical axis in response to rotation of the screw (see Fig. 8, Par. 0046 and 0050); a stop element 18 (see Fig. 3) connected to the screw 36 (best seen in Fig. 8); the stop element 18 defining a guide surface 60 wrapping about the screw axis 46 and terminating at first 66; a cam follower element 76 connected to the body and operable to engage the guide surface 60, and to engage the first end 66, the engagement of the first end 66 defining the rotational limits of the turret (Fig. 3, Par. 0034 and 0035).
The difference between Hamilton and the claimed invention is that Hamilton does not disclose wherein the first stop surface and the second stop surface are at different radial distances from the screw axis and a second stop surface defining the rotational limits of the turret. Otteman, in a related field, teaches a guide surface 142 terminating in first and second ends at different radial distances from the screw axis 144 (see Fig. 6B, Col. 6, Lines 45-67).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Hamilton such that the guide surface terminated in first and second ends at different radial distances from the screw axis, in view Otteman, to obtain the desired result of providing a spiral track that allows smooth and accurate adjustments. 
Regarding claim 2, Hamilton further discloses wherein guide surface 60 is defined by a channel (Fig. 3, Par. 0035). 
Regarding claim 3, Hamilton further discloses wherein the stop element 18 has a planar surface 122 perpendicular to the screw axis 46, and the channel 60 is defined in the planar surface 122 (Fig. 3). 
Regarding Fig. 4, The difference between Hamilton and the claimed invention is that Hamilton does not disclose wherein the guide surface includes a plurality of concentric arcs each centered on the screw axis and substantially encompassing the axis, the guide surface including a transition segment connecting one end of a first one of the arcs to an end of a second one of the arcs, such that a stepped spiral is effectively formed.  Otteman teaches a plurality of concentric arcs each centered on the screw axis 144 and substantially encompassing the axis, the guide surface 142 including a transition segment connecting one end of a first one of the arcs to an end of a second one of the arc, such that a stepped spiral is effectively formed (as shown in Fig. 6B). 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Hamilton such that the guide surface terminated in first and second ends at different radial distances from the screw axis, in view Otteman, to obtain the desired result of providing a spiral track that allows smooth and accurate adjustments. 
Regarding claim 5 and 10, Hamilton further discloses the turret 12 having an indexing portion 20 frictionally engaged (via element 78 as shown in Fig 8, see Par. 0044) with the stop surfaces. The difference between Hamilton and the claimed invention is that Hamilton does not disclose a spiral cam mechanism.
Otteman teaches a spiral cam mechanism 134 comprising a stop element 142 engaged thereto; the spiral cam mechanism defining a first stop surface positioned for engagement by the turret stop element 140 to limit rotation of the turret, such that the position at which the stop element engages the first stop surface defines a zero position of the screw and the movable 140 to limit rotation of the turret, such that the position at which the stop element engages the second stop surface defines a maximum point of displacement of the screw and the moveable optical element; wherein the first stop surface and second stop surface are connected by a channel 142; wherein the channel overlaps itself at least partially (stepped spiral; See Fig. 5 and 6B).  Applicant should note that both ends of channel 142 define the first and second stop surfaces.   
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Hamilton such that the guide surface terminated in first and second ends at different radial distances from the screw axis, in view Otteman, to obtain the desired result of providing a spiral track that allows smooth and accurate adjustments. 
Regarding claims 6, 7, 11 and 12, Hamilton further discloses wherein the indexing portion of the turret comprises a rotating element 106. The difference between Hamilton and the claimed invention is that Hamilton does not disclose wherein the stop surfaces are recessed portions of the turret.  Otteman teaches stop surfaces that are recessed portions 142 of the turret 64 wherein rotation of the indexing portion in a first direction causes the stop surfaces to move in the first direction; wherein responsive to the stop element encountering the first stop surface, further rotation of the indexing portion in the first direction is prevented (Fig. 5, Col. 5, lines 45-67) and wherein rotation of the indexing portion in a second direction causes the stop surfaces to move in the second direction; wherein responsive to the stop element encountering the second stop surface, further rotation of the indexing portion in the second direction is prevented (Fig. 5, Col. 5, lines 45-67). 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Hamilton such that the guide surface terminated in first and second ends at 
Regarding claim 8 and 17, Hamilton further discloses wherein the stop element is a cam pin 76 (fig. 5, Par. 0041). 
Regarding claim 9 and 18, Hamilton further discloses an elevation indicator 106 connected to the cam pin 76, wherein the elevation indicator moves outwards from the turret each time the turret undergoes a full revolution between the first stop surface and the second stop surface. Applicant should note that the cap 106 moves upward and downward which can be reasonably be construed as moving outwards from the turret.   
Regarding claim 13, Hamilton discloses wherein the indexing portion of the turret comprises a clicker 78; wherein the turret comprises a toothed surface 64; and wherein the clicker 78 engages with the toothed surface 64 to produce a click stop indexing action (Par. 0038; Fig. 8). 
Regarding claim 14, Hamilton further discloses indicia 20 on the outer knob, wherein each indicium corresponds to a click stop position (Par. 0030 and 0044). 
Regarding claims 15 and 16, see above rejection of claims 5 and 4 respectively.    
Regarding claims 19 and 20, Hamilton disclose wherein the turret 12 is an elevation turret (Par. 0030). Hamilton does not explicitly disclose wherein the turret is a windage turret.  However, Hamilton teaches that it is well known to provide a windage turret 48 (Fig. 1 and Par. 0030). Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Hamilton, such that the windage turret had similar structure to the elevation turret, in view Hamilton, to obtain a variable adjustable turret.   

Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Hamilton and Otteman, as applied to claims 1-20 above, and further in view of Windauer (US 8,516,736)
Regarding claims 21 and 22, the difference between the combination of Hamilton and Otteman and the claimed invention is that the combination of Hamilton and Otteman does not teach wherein the outer knob is operably connected to a first set of teeth and to the turret such that the outer knob is movable between a locked position wherein the turret cannot be rotated and an unlocked position wherein the turret can be rotated and where the spiral cam mechanism has a stop element engaged thereto that is operably connected to a second set of teeth; and wherein the outer knob is in a locked position when the first set of teeth are engaged with the second set of teeth and the outer knob is in an unlocked position when the first set of teeth are disengaged from the second set of teeth.
Windauer teaches outer knob is operably connected to a first set of teeth (claim 4) and to the turret such that the outer knob 107 is movable between a locked position (see Fig. 1) wherein the turret cannot be rotated and an unlocked position (see Fig. 2) wherein the turret can be rotated and where the spiral cam mechanism 102 that is operably connected (via spur ring 104) to a second set of teeth 106 (splines; Fig. 2); and wherein the outer knob is in a locked position 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the combination of Hamilton and Otteman such that the outer knob is operably connected to a first set of teeth and to the turret such that the outer knob is movable between a locked position wherein the turret cannot be rotated and an unlocked position wherein the turret can be rotated and where the spiral cam mechanism has a stop element engaged thereto that is operably connected to a second set of teeth; and wherein the outer knob is in a locked position when the first set of teeth are engaged with the second set of teeth and the outer knob is in an unlocked position when the first set of teeth are disengaged from the second set of teeth, in view of Windauer, to obtain the desired result of preventing an adjustment knob from rotating until a change in adjustment is desired by an operator. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641